


Exhibit 10.13

 

AEROVIRONMENT, INC.

 

2006 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT

 

AeroVironment, Inc., a Delaware corporation (the “Company”), pursuant to its
2006 Equity Incentive Plan (the “Plan”), hereby grants to the individual listed
below (“Participant”), the right to the number of shares of the Company’s Stock
set forth below (the “Shares”).  This Restricted Stock award is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:

 

 

 

Grant Date:

 

 

 

Vesting Commencement Date:

 

 

 

Total Number of Shares of Restricted Stock:

 

 

 

Vesting Schedule:

[To be specified in individual agreements]

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Grant Notice or the Restricted Stock Agreement. If Participant is married, his
or her spouse has signed the Consent of Spouse attached to this Grant Notice as
Exhibit B.

 

 

AEROVIRONMENT, INC.

 

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

Print Name:

Timothy E. Conver

 

 

 

Title:

Chief Executive Officer

 

Name:

 

Address:

181 W. Huntington Drive, Suite 202

 

Address:

 

 

Monrovia, CA 91016

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached,
AeroVironment, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2006 Equity Incentive Plan (the “Plan”) indicated in the Grant
Notice.

 

ARTICLE I

 

GENERAL

 

1.1                Defined Terms.  Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and the Grant Notice.

 

1.2                Incorporation of Terms of Plan.  The Shares are subject to
the terms and conditions of the Plan which are incorporated herein by reference.

 

ARTICLE II

 

GRANT OF RESTRICTED STOCK

 

2.1                Grant of Restricted Stock.  Effective as of the Grant Date
set forth in the Grant Notice (the “Grant Date”), upon the terms and conditions
set forth in the Plan and this Agreement, the Company irrevocably grants to
Participant the number of shares of Stock set forth in the Grant Notice (the
“Shares”), in consideration of Participant’s employment with or service to the
Company or any Subsidiary thereof on or before the Grant Date, for which the
Committee has determined Participant has not been fully compensated, and the
Committee has determined that the benefit received by the Company as a result of
such employment or service has a value that exceeds the aggregate par value of
the Shares, which Shares, when issued in accordance with the terms hereof, shall
be fully paid and nonassessable.

 

2.2                Issuance of Shares.  On the Grant Date, the Company shall
issue the Shares to Participant and shall (a) cause a stock certificate or
certificates representing the Shares to be registered in the name of
Participant, or (b) cause such Shares to be issued in uncertificated form, with
such Shares recorded in the name of Holder in the books and records of the
Company’s transfer agent, with appropriate notations regarding the restrictions
imposed pursuant to this Agreement.  If a stock certificate is issued, it shall
be delivered to and held in custody by the Company pursuant to Section 3.6 below
and shall bear the restrictive legends required by Section 4.4 below.  If the
Shares are held in book entry form, then such entry will reflect that the Shares
are subject to the restrictions of this Agreement.

 

2.3                Conditions to Issuance of Stock Certificates.  The Shares, or
any portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company.  Such Shares shall
be fully paid and nonassessable.  The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

 

(a)                               The admission of such Shares to listing on all
stock exchanges on which such Stock is then listed; and

 

Form Effective 06.17.09

 

A-1

--------------------------------------------------------------------------------


 

(b)                              The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; and

 

(c)                               The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee
shall, in its absolute discretion, determine to be necessary or advisable; and

 

(d)                              The receipt by the Company of full payment for
such shares, including payment of all amounts which, under federal, state, local
or foreign tax law, the Company (or other employer corporation) is required to
withhold upon issuance of such Shares; and

 

(e)                               The lapse of such reasonable period of time
following the Grant Date as the Committee may from time to time establish for
reasons of administrative convenience.

 

2.4                Rights as Stockholder.  Except as otherwise provided herein,
upon issuance of the Shares by the Company, Participant shall have all the
rights of a stockholder with respect to the Shares, subject to the restrictions
herein, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares; provided, however,
that any and all cash dividends paid on such Shares and any and all shares of
Stock, capital stock or other securities received by or distributed to
Participant with respect to the Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company shall also be subject to
the Forfeiture Restriction (as defined in Section 3.1 below) and the
restrictions on transfer in Section 3.4 below until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement and shall be
held by the Company pursuant to Section 3.6 pending the removal of such
restrictions.

 

2.5                Consideration to the Company.  In consideration of the
issuance of the Shares by the Company, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary.  Nothing in the Plan or
this Agreement shall confer upon Participant any right to (a) continue in the
employ of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which are hereby
expressly reserved, to discharge Participant, if Participant is an Employee, or
(b) continue to provide services to the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to terminate the services of
Participant, if Participant is a consultant, at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company, a Subsidiary and
Participant, or (c) continue to serve as a member of the Board or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge Participant in accordance with the
Company’s Bylaws.

 

ARTICLE III

 

RESTRICTIONS ON SHARES

 

3.1                Forfeiture Restriction.  Subject to the provisions of
Section 3.2 below, if Participant has a Termination of Service (as defined
below), all of the Unreleased Shares (as defined below) shall thereupon be
forfeited immediately and without any further action of the Company (the
“Forfeiture Restriction”).  Upon the occurrence of such a forfeiture, the
Company shall become the legal and beneficial owner of the Unreleased Shares and
all rights and interests therein or relating thereto, and the

 

Form Effective 06.17.09

 

A-2

--------------------------------------------------------------------------------


 

Company shall have the right to retain and transfer to its own name the number
of Unreleased Shares being forfeited by Participant.  In the event any of the
Shares are forfeited pursuant to this Section 3.1, any dividends or other
distributions paid on such Shares and held by the Company shall be retained by
the Company.  Participant hereby authorizes and directs the Secretary of the
Company, or such other person designated by the Committee, to transfer the
Unreleased Shares which have been forfeited pursuant to this Section 3.1 from
Participant to the Company.

 

3.2                Release of Shares from Forfeiture Restriction.  Subject to
Section 3.1 above, the Shares shall be released from the Forfeiture Restriction
as indicated in the Grant Notice.  Any of the Shares released from the
Forfeiture Restriction shall thereupon be released from the restrictions on
transfer under Section 3.4.  In the event any of the Shares are released from
the Forfeiture Restriction, any dividends or other distributions paid on such
Shares and held by the Company pursuant to Section 2.4 shall be promptly paid by
the Company to Participant.  As soon as administratively practicable following
the release of any Shares from the Forfeiture Restriction, the Company shall, as
applicable, either deliver to Participant the certificate or certificates
representing such Shares in the Company’s possession belonging to Participant,
or, if the Shares are held in uncertificated form, then the Company shall remove
the notations on any such Shares.  Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery.

 

3.3                Unreleased Shares.  Any of the Shares which, from time to
time, have not yet been released from the Forfeiture Restriction are referred to
herein as “Unreleased Shares.”

 

3.4                Restrictions on Transfer.

 

(a)                               Subject to forfeiture to the Company pursuant
to Section 3.1 and Section 3.4(b), no Unreleased Shares or any dividends or
other distributions thereon or any interest or right therein or part thereof,
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to sale or other disposition by
Participant or his or her successors in interest by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
sale or other disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted sale or other disposition
thereof shall be null and void and of no effect.

 

(b)                              Notwithstanding any other provision in this
Agreement, with the consent of the Committee, the Unreleased Shares may be
transferred to certain persons or entities related to the Participant, including
but not limited to members of the Participant’s family, charitable institutions
or trusts or other entities whose beneficiaries or beneficial owners are members
of the Participant’s family or to such other persons or entities as may be
expressly approved by the Committee (each a “Permitted Transferee”), pursuant to
such conditions and procedures as the Committee may require.  Any permitted
transfer will be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
Termination of Service with the Company or a Subsidiary to assume a position
with a governmental, charitable, educational or similar non-profit institution)
and on a basis consistent with the Company’s lawful issue of securities.

 

3.5                            Definition of Termination of Service.  For
purposes of this Agreement, “Termination of Service” means the time when the
service relationship (whether as an Employee, member of the Board or a
consultant) between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death or

 

Form Effective 06.17.09

 

A-3

--------------------------------------------------------------------------------


 

Disability; but excluding (a) a termination where there is a simultaneous
reemployment or continuing employment or consultancy of Participant by the
Company or any Subsidiary or a “parent corporation” of the Company (within the
meaning of Section 424 of the Code), (b) at the discretion of the Committee, a
termination which results in a temporary severance of the employee-employer
relationship, and (c) a termination which is followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with a
former Employee.  The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Service for the
purposes of this Agreement, and all questions of whether a particular leave of
absence for a Participant who is an Employee of the Company or any of its
Subsidiaries constitutes a Termination of Service.  Notwithstanding any other
provision of the Plan or this Agreement, the Company or any Subsidiary has an
absolute and unrestricted right to terminate Participant’s employment and/or
consultancy at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

 

3.6                Escrow.  The Secretary of the Company, or such other escrow
holder as the Committee may appoint, may retain physical custody of the
certificates, if any, representing the Shares (and any dividends or other
distributions paid on such Shares) until all of the restrictions imposed
pursuant to this Agreement lapse or shall have been removed.  In such event,
Participant shall not retain physical custody of any certificates representing
Unreleased Shares (as defined above) issued to Participant (or any dividends or
other distributions paid on such Shares).  Participant, by acceptance of this
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as Participant’s attorney(s)-in-fact to effect
any transfer of forfeited Unreleased Shares (and any dividends or other
distributions paid on such Shares) to the Company as may be required pursuant to
the Plan or this Agreement, and to execute such representations or other
documents or assurances as the Company or such representatives deem necessary or
advisable in connection with any such transfer.  The Company, or its designee,
shall not be liable for any act it may do or omit to do with respect to holding
the Shares in escrow and while acting in good faith and in the exercise of its
judgment.

 

ARTICLE IV

 

OTHER PROVISIONS

 

4.1                Adjustment for Stock Split.  In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company, the
Committee shall make appropriate and equitable adjustments in the Unreleased
Shares subject to the Forfeiture Restriction and the number of Shares,
consistent with any adjustment under Section 11.1 of the Plan.  The provisions
of this Agreement shall apply, to the full extent set forth herein with respect
to the Shares, to any and all shares of capital stock or other securities or
other property or cash which may be issued in respect of, in exchange for, or in
substitution of the Shares, and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof.

 

4.2                Taxes.

 

(a)                               Participant has reviewed with Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.  Participant understands that
Participant will recognize

 

Form Effective 06.17.09

 

A-4

--------------------------------------------------------------------------------


 

ordinary income for federal income tax purposes under Section 83 of the Code as
and when the Forfeiture Restriction lapses.  Participant understands that
Participant may elect to be taxed for federal income tax purposes at the time
the Shares are purchased by Participant rather than as and when the Forfeiture
Restriction lapses by filing an election under Section 83(b) of the Code with
the Internal Revenue Service within thirty (30) days from the date of purchase.
A form of election under Section 83(b) of the Code is attached to the Grant
Notice as Exhibit C.

 

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), AND THE COMPANY
AND ITS REPRESENTATIVES SHALL HAVE NO OBLIGATION OR AUTHORITY TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.

 

(b)                              Notwithstanding anything to the contrary in
this Agreement, the Company shall be entitled to require payment (which payment
may be made in cash, by deduction from other compensation payable to Participant
or in any form of consideration permitted by the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares.   The Company shall not be
obligated to deliver any new certificate representing vested Shares to
Participant or Participant’s beneficiary or legal representative unless and
until Participant or Participant’s beneficiary or legal representative, as
applicable, shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the issuance, lapsing of restrictions on or sale of the Shares.

 

4.3                Administration.  The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon Participant, the Company and all other
interested persons.  No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Shares. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.

 

4.4                Restrictive Legends and Stop-Transfer Orders.

 

(a)                               Any share certificate(s) evidencing the Shares
issued hereunder shall be endorsed with the following legend and any other
legends that may be required by state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE UNDER, AND
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(b)                              Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)                               The Company shall not be required: (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares shall have been so transferred.

 

Form Effective 06.17.09

 

A-5

--------------------------------------------------------------------------------


 

4.5                Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of an
authorized officer of the Company on the Grant Notice, and any notice to be
given to Participant shall be addressed to Participant at the address given
beneath Participant’s signature on the Grant Notice.  By a notice given pursuant
to this Section 4.5, either party may hereafter designate a different address
for notices to be given to that party.  Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

4.6                Titles.  Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

4.7                Construction.  This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

 

4.8                Conformity to Securities Laws.  Participant acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder, and
state securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

4.9                Amendments.  This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by Participant and by a
duly authorized representative of the Company.

 

4.10        Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

 

4.11        Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including all Exhibits hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

Form Effective 06.17.09

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                         , spouse of                   , have read and approve
the foregoing Restricted Stock Grant Notice and Restricted Stock Award Agreement
(the “Agreement”).  In consideration of issuing to my spouse the shares of the
common stock of AeroVironment, Inc., a Delaware corporation (the “Company”), set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of the Company issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

Dated:                ,       

 

 

Signature of Spouse

 

Form Effective 06.17.09

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

FORM OF 83(B) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock of AeroVironment, Inc. transferred to you.  Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than thirty days after the date the shares
were transferred to you.  PLEASE NOTE: There is no remedy for failure to file on
time.  The steps outlined below should be followed to ensure the election is
mailed and filed correctly and in a timely manner.  ALSO, PLEASE NOTE:  If you
make the Section 83(b) election, the election is irrevocable.

 

1.                                    Complete Section 83(b) election form
(attached as Attachment 1) and make four copies of the signed election form.
(Your spouse, if any, should sign Section 83(b) election form as well.)

 

2.                                    Prepare the cover letter to the Internal
Revenue Service (sample letter attached as Attachment 2).

 

3.                                    Send the cover letter with the originally
executed Section 83(b) election form and one copy via certified mail, return
receipt requested to the Internal Revenue Service at the address of the Internal
Revenue Service where you file your personal tax returns.  We suggest that you
have the package date-stamped at the post office.  The post office will provide
you with a white certified receipt that includes a dated postmark.  Enclose a
self-addressed, stamped envelope so that the Internal Revenue Service may return
a date-stamped copy to you.  However, your postmarked receipt is your proof of
having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.

 

4.                                    One copy must be sent to
AeroVironment, Inc. for its records and one copy must be attached to your
federal income tax return for the applicable calendar year.

 

5.                                    Retain the Internal Revenue Service file
stamped copy (when returned) for your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

Form Effective 06.17.09

 

C-1

--------------------------------------------------------------------------------


 

ATTACHMENT 1 TO EXHIBIT C

 

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock
of AeroVironment, Inc., a Delaware corporation (the “Company”).

 

1.

 

The name, address and taxpayer identification number of the undersigned taxpayer
are:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSN:

 

 

 

 

 

 

 

 

The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete if applicable):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSN:

 

 

 

 

 

2.

 

Description of the property with respect to which the election is being made:

 

 

 

 

 

                                              (     ) shares of Common Stock of
the Company.

 

 

 

3.

 

The date on which the property was transferred was                . The taxable
year to which this election relates is calendar year        .

 

 

 

4.

 

Nature of restrictions to which the property is subject:

 

 

 

 

 

The Shares are subject to forfeiture if unvested as of the date of termination
of employment, directorship or consultancy with the Company.

 

 

 

5.

 

The fair market value at the time of transfer (determined without regard to any
lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of the
Shares was $            per Share.

 

 

 

6.

 

The amount paid by the taxpayer for the Shares was              per share.

 

 

 

7.

 

A copy of this statement has been furnished to the Company.

 

Dated:              ,       

Taxpayer Signature

 

 

Form Effective 06.17.09

 

C-1-1

--------------------------------------------------------------------------------


 

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

 

Dated:               ,         

Spouse’s Signature

 

 

 

 

 

 

 

Signature(s) Notarized by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form Effective 06.17.09

 

C-1-2

--------------------------------------------------------------------------------


 

ATTACHMENT 2 TO EXHIBIT C

 

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

 

                                                  ,      

 

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED

 

Internal Revenue Service
[Address where taxpayer files returns]

 

Re:

Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer:

 

 

Taxpayer’s Social Security Number:

 

 

Taxpayer’s Spouse:

 

 

Taxpayer’s Spouse’s Social Security Number:

 

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, being made by
the taxpayer referenced above. Please acknowledge receipt of the enclosed
materials by stamping the enclosed copy of the Election and returning it to me
in the self-addressed stamped envelope provided herewith.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

Enclosures

 

cc:                              AeroVironment, Inc.

 

Form Effective 06.17.09

 

C-2-1

--------------------------------------------------------------------------------
